Citation Nr: 0519678	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for gouty arthritis, 
including entitlement to separate ratings for affected 
joints, currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, among other things, denied the 
benefits sought on appeal.  The Board notes that the veteran 
initially appealed the assignment of an effective date for 
the grant of entitlement to service connection for diabetes 
mellitus.  In a February 2004 rating decision, however, the 
appeal of that issue was resolved in the veteran's favor and 
his notice of disagreement with respect to that issue was 
withdrawn.  The veteran confirmed the withdrawal of that 
portion of his appeal at his hearing before the Board in 
April 2005.  As such, the only issues on appeal are as set 
forth on the title page of this decision.  At his hearing, 
the veteran submitted additional evidence directly to the 
Board.  However, he waived initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304, as amended by 
69 Fed. Reg. 53,807 (September 3, 2004).  The Board can, 
therefore, proceed to consider this evidence and issue a 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hypertension with diastolic pressure 
predominantly below 120 and systolic pressure predominantly 
below 200.

3.  The veteran has gouty arthritis of the great toes with 
one or two exacerbations per year.  He does not experience 
incapacitating symptom exacerbations.

4.  The veteran has degenerative arthritis of the spine, 
knees, wrists and elbows.

5.  The RO denied entitlement to service connection for post-
traumatic stress disorder in a January 2000 rating decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not appeal the decision.

6.  Evidence received since the January 2000 decision is new, 
but it does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7101 
(2004).

2.  Criteria for a rating higher than 20 percent for gouty 
arthritis, including entitlement to separate ratings for 
affected joints, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5002-5017 (2004).

3.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

In March 2002, the veteran requested that higher ratings be 
assigned for his hypertension and gouty arthritis based on an 
increase in disability.  The veteran specifically requested 
that his gouty arthritis be assigned ratings for each joint 
affected by arthritis as opposed to the 20 percent evaluation 
assigned for his symptoms in general.  He testified before 
the Board in April 2005 that he took medication for 
hypertension and his diastolic pressure readings generally 
ranged between 95 and 100 and systolic pressure readings were 
generally between 150 and 160.  The veteran also testified 
that his spine was most affected by his gout, followed by his 
knees, wrists and elbows.

The Board notes at this juncture that in a March 2005 rating 
decision, service connection for arthritis of the lumbar 
spine was granted and a 10 percent evaluation was assigned 
thereto.  That 10 percent rating is separate and apart from 
the 20 percent rating assigned for symptoms of gouty 
arthritis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  



Hypertension

A 10 percent evaluation may be assigned under 38 C.F.R. 
Section 4.104, Diagnostic Code 7101, when there is evidence 
of diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  A higher evaluation of 
20 percent is not assigned unless there is evidence of 
diastolic pressure predominantly 110 or more, or systolic 
pressure measured predominantly at 200 or more.  A 10 percent 
rating is also the minimum rating for assignment for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

VA treatment records include the following blood pressure 
readings:  December 2000 - 158/80; January 2001 - 158/86 
(with manual blood pressure check during examination showing 
180/102 on the right and 180/100 on the left); April 2001 - 
158/84; November 2001 - 158/90; April 2002 - 150/88; May 2003 
- 138/78; May 2004 - 170/100 standing, 166/90 sitting; and 
March 2005 - 220/110.  Upon VA examination in May 2002, the 
veteran's blood pressure readings were 220/110, 180/110, and 
200/90.  Upon VA examination in January 2003, the veteran's 
blood pressure readings were 178/98, 180/90, and 178/102.  
The veteran is treated with medication on a regular basis for 
hypertension.  He asserts that his blood pressure readings 
vary depending on stress in his life.
 
Given the evidence as outlined above, the Board finds that 
criteria for assignment of a rating higher than 10 percent 
have not been met because the veteran's diastolic pressure 
has not been shown as predominantly 110 or more nor has his 
systolic pressure been shown as predominantly 200 or more.  
The Board acknowledges that there have been readings that if 
taken in isolation would allow for the assignment of a higher 
evaluation; however, there is no evidence of such readings 
being a pattern.  To warrant a higher rating, the diastolic 
and systolic pressures reported above must be predominant.  
Out of the 17 readings above, covering a time period of over 
four years, diastolic pressure of 110 or more was shown 3 
times and systolic pressure of 200 or more was also shown 3 
times.  The Board concludes, as a matter of fact, that 3 of 
the required readings out of 17 is not predominant and cannot 
form the basis for a higher rating.  It must also be noted 
that the veteran testified before the Board in April 2005 
that his pressure was generally maintained in the 150 to 160 
over 95 to 100 range, clearly consistent with the above 
discussed medical evidence, and clearly consistent with the 
currently assigned rating.  Therefore, the veteran's request 
for a rating higher than 10 percent for hypertension is 
denied.

Gouty Arthritis

The veteran's gouty arthritis has been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Code 5017, which directs 
that gout be rated under Diagnostic Code 5002, also found in 
38 C.F.R. Section 4.71a.  Under Diagnostic Code 5002, a 100 
percent evaluation is assigned when there is evidence of 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating; a 60 percent 
evaluation is assigned when the disease process does not 
cause total incapacitation, but there is evidence of 
constitutional manifestations with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number of incapacitating exacerbations over 
prolonged periods; a 40 percent evaluation is assigned if the 
symptom combinations objectively shown on examination are 
productive of definite impairment of health or there is 
evidence of incapacitating exacerbations occurring three or 
more times per year; and, a 20 percent evaluation is assigned 
when there is evidence of one or two exacerbations per year 
in a well-established diagnosis.  Chronic residuals such as 
limitation of motion or ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion in a 
specific joint is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board notes that 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain and stiffness have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The record shows that the veteran has an established 
diagnosis of gouty arthritis in his great toes.  Although he 
asserts that his spine is the most painful of the joints 
affected by gout, the medical evidence clearly shows that the 
veteran's spinal disability is actually degenerative 
arthritis and not gouty arthritis.  Regardless, as pointed 
out above, the veteran's spine disability is rated separately 
as 10 percent disabling, and he could not be assigned another 
rating for the same disability.  38 C.F.R. § 4.14.  
Additionally, the medical evidence shows that the veteran has 
degenerative arthritis of the knees, wrists and elbows, and 
not gouty arthritis.  Even if the Board were to consider 
those joints as affected by gouty arthritis, the VA 
examinations did not show limitation of flexion or extension 
of the knees to qualify for a compensable rating, and the 
wrists and elbows had full range of motion as defined by 
38 C.F.R. § 4.71a.  There has been no diagnosis of any type 
of arthritis of the ankles, or of any type of ankle 
disability.

Treatment records show that the veteran carries the diagnosis 
of gout and is given prescription medication for symptom 
flare-ups.  The veteran asserted in VA examinations performed 
in May 2002 and January 2003 that he experienced periodic 
flare-ups that last several hours; he did not describe 
incapacitating flare-ups of symptoms in his toes.  Upon 
examination, the veteran was shown to have a full range of 
motion in his toes.  

The veteran testified before the Board in April 2005 that he 
limited his activities when he experienced flare-ups of his 
gout.  He stated that he was semi-retired due to various 
physical disabilities, but he did not describe having any 
incapacitating episodes due to gout in his feet.  The 
veteran's testimony did not include any specific references 
to limitations in his feet as he stated that functional 
impairment was primarily due to back pain.

Based on a complete review of the record evidence, the Board 
finds that the 20 percent evaluation currently assigned for 
gouty arthritis is the most beneficial rating available for 
this veteran.  A higher rating of 40 percent is not 
appropriate for assignment because there is no suggestion in 
the record that the veteran's gouty arthritis causes 
incapacitating symptoms nor definite impairment of health 
beyond what is recognized by assigning a 20 percent rating.  
Furthermore, because the only joints medically shown to be 
affected by gouty arthritis as opposed to degenerative 
arthritis are the great toes and the veteran has a full range 
of motion in his toes, assigning separate ratings for each 
toe would not result in a more beneficial rating to the 
veteran.  Specifically, noncompensable ratings would be 
assigned for each toe as there is no objective medical 
evidence of limited and/or painful motion.  Consequently, the 
veteran's request for a higher evaluation and for separate 
ratings for gouty arthritis is denied.

Extra-schedular evaluation

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is semi-retired because 
of his service-connected disabilities, he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in finding 
exceptional or unusual circumstances under which to assign 
higher ratings on an extra-schedular basis.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hypertension and/or gouty arthritis 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by periodic 
swelling and pain in the great toes and symptoms associated 
with high blood pressure have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and higher evaluations 
may not be assigned on an extra-schedular basis.

II.  New and Material  Evidence

The veteran requested entitlement to service connection for 
post-traumatic stress disorder in August 1999, but did not 
respond to VA's requests for additional information to 
substantiate the claim.  Consequently, in a January 2000 
rating decision, the claim was denied by the RO as there was 
no evidence of a verified in-service stressor nor of a 
diagnosis of post-traumatic stress disorder.  The veteran was 
notified of the decision, but did not appeal the denial of 
benefits.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2002, the veteran requested that his claim of 
entitlement to service connection for post-traumatic stress 
disorder be reopened.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims submitted after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156.  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the veteran or otherwise associated with the claims folder 
since the last final decision in January 2000.  

At the time of the January 2000 rating decision, the record 
included the veteran's service records reflecting that he 
served in the Republic of Vietnam during the Vietnam 
conflict, but did not receive any combat decorations.  There 
was no medical evidence of psychiatric treatment either 
during or after service.  And, the veteran did not submit any 
information as to alleged in-service stressors.  Accordingly, 
the claim was denied as there was no verified in-service 
stressor nor diagnosis of a current disability.

Since the time of the January 2000 rating decision, the 
veteran has submitted a statement reflecting that he did not 
experience one key stressful event during his period in 
service that triggered a reaction that he believed to be 
post-traumatic stress disorder, but that his entire period of 
service was stressful.  He submitted copies of performance 
records and job descriptions to show that he held stressful 
positions during his period of service in Vietnam and 
afterwards.  

The veteran testified before the Board in April 2005 that he 
did not experience any combat, but felt stress during travel 
and while performing his duties in the Republic of Vietnam.  
He further testified that he had never sought psychiatric 
treatment nor had he ever been diagnosed as having post-
traumatic stress disorder.

VA treatment records do not include any reference to 
psychiatric disability.  The records do not reference any 
complaints and/or symptoms associated with post-traumatic 
stress disorder.


Following a complete review of the evidence, the Board finds 
that the evidence received of record since the January 2000 
denial of benefits sought is certainly new as it was not 
previously before agency decision-makers; however, it is not 
material.  Specifically, the veteran's statements and 
testimony do not relate to an unestablished fact necessary to 
substantiate the claim, i.e.:  an in-service stressor and/or 
a diagnosis of post-traumatic stress disorder.  In fact, the 
veteran advised VA that he did not have a specific in-service 
stressor which caused him to experience psychiatric 
difficulties and that he had never required psychiatric care 
and never been diagnosed as having post-traumatic stress 
disorder.  Accordingly, new and material evidence having not 
been submitted, the claim of entitlement to service 
connection for post-traumatic stress disorder is not reopened 
and remains denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veterans Claims' (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was given in February 2002, which is prior to the 
initial AOJ decision of June 2002.  Thus, it was sent to the 
veteran before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in April 2002 and May 2003.  Additionally, 38 
C.F.R. Section 3.159 was set out verbatim in a December 2002 
Statement of the Case and again in an April 2003 Supplemental 
Statement of the Case.  

The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, (3) the veteran is responsible for 
supplying VA with sufficient information to obtain relevant 
records on his behalf and is ultimately responsible for 
submitting all relevant evidence not in the possession of a 
Federal department or agency, and (4) the veteran should 
advise VA of any other information or evidence that he would 
like VA to obtain on his behalf.  The statements of the case 
gave the veteran notice of the specific evidence needed to 
substantiate his claims of entitlement to increased ratings 
and also of the "fourth element" required under the VCAA 
that he should advise VA if there is any other evidence or 
information that will support his claims.  

The Board also notes an additional notification letter 
(although not phrased as a VCAA letter) was sent to the 
veteran in October 2004 concerning his PTSD claim.  This 
letter told him that specific information was needed 
regarding his claimed stressors, or research could not be 
conducted.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  The 
Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking additional information from him as to alleged in-
service stressors.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in April 
2005.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 10 percent for hypertension is denied.

A rating higher than 20 percent for gouty arthritis, 
including entitlement to separate ratings, is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is not reopened and remains denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


